DETAILED ACTION
Status of Claims
Per Applicant’s response dated 12/14/2021, claims 1-20 are pending and unamended.
Response to Amendment
Regarding the Obviousness type Double Patenting and the 35 USC 102 rejections, based on Thom US 2016/0129267 A1 or US 10,238,880, the Applicant’s arguments have been fully considered and are persuasive. Thus, both rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Thom (US 2016/0129267 A1 or US 10,238,880) is the closest prior art reference from a common assignee as the current application. However, this reference fails to teach the deformable portion being retained by the grip portion and that is within and constrained relative to the bored by the medical device, in combination with other recited elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 16, 2022